— In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Zoning Board of Appeals for the Town of Southampton, rendered July 5, 1974, which, after a hearing, denied petitioners’ application to complete construction of a motel, the appeal is from a judgment of the Supreme Court, Suffolk County, dated April 15, 1975, which (1) granted the application, (2) annulled the determination, (3) adjudged that petitioners had acquired a vested right to complete construction of the motel and (4) directed the Building and Zoning Administrator of the Town of Southampton to reinstate the building permit under certain conditions. Judgment affirmed, without costs. We agree with the conclusions reached by Special Term. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.